  Case 18-14592       Doc 33  Filed 10/12/18 Entered 10/12/18 11:37:59                Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                          )                             BK No.:     18-14592
ANTHONY J. KALATA and CHRISTINE )
KALATA                          )                             Chapter: 13
                                )
                                                              Honorable Pamela S. Hollis
                                )
                                )                             Joliet
           Debtor(s)            )

                                    Order Lifting Automatic Stay

        This matter coming before the court for hearing on THE MASTER OPERATING
ASSOCIATION OF CHURCHILL CLUB'S Motion for Relief from Stay pursuant to Section 362 of the
Bankruptcy Code, due notice having been given to the parties in interest, the court having jurisdiction of
the subject matter and the parties, the court being fully advised,

  IT IS ORDERED:

  THE MASTER OPERATING ASSOCIATION OF CHURCHILL CLUB'S Motion for Relief from
Stay as to 617 Belmont Avenue, Oswego, Illinois 60543 is granted.

  The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is
waived.




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: October 12, 2018                                            United States Bankruptcy Judge

 Prepared by:
 ARDC #6308111
 Benjamin J. Rooney
 Keay & Costello, P.C.
 128 South County Farm Road
 Wheaton, Illinois 60187
 630-690-6446
